Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 28-30, 34-36, 39-41 and 44-46 are objected to because of the following informalities:  
Claim 28 recites the limitations of a third patch and a third volumetric video contents, however, neither claim 28 nor parent claim 25 recites a second patch or second volumetric video contents. The third … should be changed to the second …
The same reason applies to claims 29-30, 34-36, 39-41 and 44-46.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 25-46 rejected under 35 U.S.C. 103 as being unpatentable over US 20190139266 A1 to Budagavi et al., hereinafter ‘Budagavi’ in view of US 20180359489 A1 to Lakshman et al., hereinafter ‘Lakshman’.

Regarding claim 25, Budagavi discloses a method comprising: 
receiving an information representative of a first viewpoint in a 3D scene, said 3D scene being represented with a set of volumetric video contents (para [0006]: decoder for receiving and decoding a compressed bitstream into 2-D frames that represent a 3-D point cloud, and para [0004]: Point clouds and meshes are a set of 3-D points that represent a model of a surface of an object or a scene).
Budagavi further discloses transmitting a first volumetric video content . . . said first volumetric video content being represented with a set of first patches, a first patch of the set corresponding to a two-dimensional parametrization of a first group of points comprised into a 3D part of the 3D scene associated with said first volumetric video content (para [0007]: An encoder generates 2-D frames that represent a 3-D point cloud. Each of the 2-D frames includes a set of patches and each patch of the set of patches includes a cluster of points of the 3-D point cloud. The cluster of points corresponds to an attribute associated with the 3-D point cloud. The communication interface is configured to transmit the compressed bitstream).
Budagavi also teaches rendering the point cloud on an omnidirectional 360° scene, as viewed through a VR headset (para [0052]).
However Budagavi fails to teach transmitting a first volumetric video content of said set selected according to the first viewpoint, said first volumetric video content being determined according to a range of points of view comprising said viewpoint . . . a first patch of the set corresponding to a two-
However, in analogous art Lakshman discloses transmitting a first volumetric video content of said set selected according to the first viewpoint, said first volumetric video content being determined according to a range of points of view comprising said viewpoint . . . a first patch of the set corresponding to a two-dimensional parametrization of a first group of points comprised into a 3D part of the 3D scene associated with said first volumetric video content (para [0049]-[0051] and fig. 1A: a sample view refers to a view, to a 3D scene or a 3D image space, for which the multiview image contains image data of the 3D scene or the 3D image space as seen from a viewpoint represented by a view position and a view direction (of the viewer); para [0065]-[0066] and fig. 2A: the plurality of sampled views in the multiview image may be represented as a discrete distribution of points (or vertexes) in a uniform grid. View positions covered by the plurality of sampled views may be distributed over a 3D viewing volume; para [0071]-[0074] and fig. 2A: The target view may be signaled to the upstream device which can identify a first set of neighboring sampled views for the diffuse image layer (“L1”), denoted as {“a1, “b1, “c1, “d1”} in FIG. 2A, from among the plurality of sampled views in the multiview image. The first set of the neighboring sampled views can be encoded as a part of a multiview video signal and transmitted by the upstream device to the downstream device).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Budagavi in view of the above teachings of Lakshman, resulting in the invention as claimed, in order to reduce the number of sample views that need to be decoded thereby reducing decoding complexity for immersive 3D video applications (Lakshman, para [0031]-[0032]).

Regarding claim 26, Budagavi modified by Lakshman discloses the method according to claim 25, and Lakshman further discloses wherein a second volumetric video content is transmitted upon reception of a second viewpoint different from said first viewpoint, the second volumetric video content 
The motivation to combine the references is the same as per the rejection of claim 25.

Regarding claim 27, Budagavi modified by Lakshman discloses the method according to claim 26, and Lakshman further discloses, wherein the range of points of view associated with the first volumetric video content and the range of points of view associated with the second volumetric video content partially overlap (para [0149]-[0156] and fig. 2D: the viewer's view position and view direction is represented by a first and second target view at first and second time instants, respectively. In the example illustrated in table 1, there is overlap of region/sample view (3, 2) from among the first and second time instants).
The motivation to combine the references is the same as per the rejection of claim 25.

Regarding claim 28, Budagavi modified by Lakshman discloses the method according to claim 25, and Lakshman further discloses, wherein at least a first patch of said set of first patches refers to at least an area of at least a third patch corresponding to a two-dimensional parametrization of a third group of points comprised into another 3D part of the 3D scene associated with a third volumetric video content of the set of volumetric video contents (para [0124]-[0125]: a sample view may be designated  a key or dependent view, key views can be used to predict (or compress) image data in dependent views; para [0136]-[0137]: key views of any given time instant are guaranteed to be encoded/decode and therefore available, therefore images in the key views can be encoded and decoded based on any of “INTER”, 
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Budagavi in view of the above teachings of Lakshman, resulting in the invention as claimed, in order to reduce the number of sample views that need to be decoded thereby reducing decoding complexity for immersive 3D video applications and/or to achieve an application-specific balance between random access and coding efficiency (Lakshman, para [0031]-[0032], [0118]).

Regarding claim 29, Budagavi modified by Lakshman discloses the method according to claim 28, and Lakshman further discloses, wherein attributes associated with the points of the at least a first group of points associated with said at least a first patch referring to the at least an area of said at least a third patch are comprised in said at least an area of said at least a third patch, said at least a first patch comprising an information identifying said at least an area of said at least a third patch (in addition to the first patch referring to at least an area of at least a third patch as explained regarding claim 28, para [0136]-[0137]: images (texture or depth images in the multiview image) in the key views of any given time instant are guaranteed to be encoded/decoded, regardless of where the target view is at the given time. Therefore, the images in the key views are guaranteed to be available for encoding/decoding based on any of “INTER”, “INTRA” and even “INTER_VIEW” (e.g., in relation to another key view, etc.) prediction methods. Note, therefore, the texture or depth attributes of a first key view of a first time instant can refer to an area of a key view within a set of sample views of a second or third time instant).


Regarding claim 30, Budagavi modified by Lakshman discloses the method according to claim 28, and Lakshman further discloses, wherein attributes associated with the points of the at least a first group of points associated with said at least a first patch referring to the at least an area of said at least a third patch are comprised in said at least a third patch (in addition to the first patch referring to at least an area of at least a third patch as explained regarding claim 28, para [0136]-[0137]: images (texture or depth images in the multiview image) in the key views of any given time instant are guaranteed to be encoded/decoded, regardless of where the target view is at the given time. Therefore, the images in the key views are guaranteed to be available for encoding/decoding based on any of “INTER”, “INTRA” and even “INTER_VIEW” (e.g., in relation to another key view, etc.) prediction methods. Note, therefore, the texture or depth attributes of a first key view of a first time instant can refer to an area of a key view within a set of sample views of a second or third time instant), mapping information representative of the referring of said at least a first patch to said at least an area of said at least a third patch being associated with said first volumetric video content (para [0136]: images in a key view can be encoded or decoded with a hierarchical structure. An image in the key view at a given time may be generated at least in part based on motion-compensated temporal prediction from reference images (e.g., I frames, B frames, preceding frames, succeeding frames, etc.) that have been decoded in the hierarchical structure; also para [0206]: the video encoder (308) signals prediction methods used in encoding. Note, therefore the signaling information effectively maps dependencies within the hierarchical structure of key views).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Budagavi in view of the above teachings of Lakshman, resulting in the invention as claimed, in order to reduce the number of sample views that need to be decoded thereby reducing decoding complexity for immersive 3D video applications and/or to achieve an application-specific balance between random access and coding efficiency (Lakshman, para [0031]-[0032], [0118]).

Regarding claim 31, the device of claim 31 is rejected based on the same rationale as the method of claim 25 because Budagavi also teaches an encoder (fig. 5A) and decoder (fig. 5B) for performing the method.

Regarding claims 32-36, the device of claims 32-36 is rejected based on the same rationale as the method of claims 26-30, respectively.

Regarding claim 37, the method of claim 37 is rejected based on the same rationale as the method of claim 25 because the claims simply reverse/mirror the transmitting and receiving steps and because Budagavi teaches transmitting the encoded bitstream (para [0081]) from the encoder (fig. 5A) to the decoder (fig. 5B).

Regarding claim 38, the method of claim 38 is rejected based on the same rationale as the method of claim 26 because the claims simply reverse/mirror the transmitting and receiving steps.

Regarding claims 39-41, the method of claims 39-41 is rejected based on the same rationale as the method of claims 28-30, respectively.

Regarding claim 42, the device of claim 42 is rejected based on the same rationale as the method of claim 37 because Budagavi also teaches components for transmitting an encoded bitstream (para [0081]) from an encoder (fig. 5A) to a decoder (fig. 5B) for performing the method.

Regarding claims 43-45, the device of claims 43-45 is rejected based on the same rationale as the method of claims 38-40, respectively.


It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Budagavi in view of the above teachings of Lakshman, resulting in the invention as claimed, in order to reduce the number of sample views that need to be decoded thereby reducing decoding complexity for immersive 3D video applications and/or to achieve an application-specific balance between random access and coding efficiency (Lakshman, para [0031]-[0032], [0118]).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN R SMITH/            Examiner, Art Unit 2484

/THAI Q TRAN/             Supervisory Patent Examiner, Art Unit 2484